Citation Nr: 0408249	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  01-07 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1971 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for hepatitis C and assigned a 10 percent 
disability rating effective from January 25, 2000.  

It is noted that the appellant was awarded an increased 
evaluation for his service-connected hepatitis C, from 10 to 
50 percent disabling by an August 2001 Decision Review 
Officer decision, effective from January 25, 2000.

The appellant appeared at a hearing held at the RO on January 
10, 2002.  A transcript of that hearing has been associated 
with the record on appeal.

On August 20, 2002, a videoconference hearing was held before 
Bettina S. Callaway, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

In October 2002, the Board undertook additional development 
of the appellant's claim of entitlement to an initial 
disability rating in excess of 50 percent for hepatitis C, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
However, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the any new evidence and to obtain any 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id. at 1348 
(emphasis added).).

Additionally, the appellant's service-connected hepatitis C 
is evaluated under Diagnostic Code 7345-73129411.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, including 
the rating criteria for evaluating liver disorders.  See 66 
Fed. Reg. 29486-29488 (May 31, 2001).  This amendment was 
effective July 2, 2001.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  
Therefore, VA must evaluate the appellant's claim for a 
higher rating from July 2, 2001, under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to July 2, 2001, VA cannot 
apply the revised regulations.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  Contact the appellant to ask him to 
provide the necessary release forms and 
addresses of any private physician who 
has treated him for hepatitis since 
January 2000 (the appellant contended at 
his hearing, T. 18, that the records on 
file pertaining to hepatitis are 
"old").  Any treatment records so 
identified, and not currently of record, 
should be obtained and associated with 
the claims file after obtaining the 
appropriate signed authorization from the 
appellant.  

3.  Obtain any records of VA treatment of 
the appellant for hepatitis since January 
2000 that are not already contained in 
the claims file.  The Board notes that it 
received in January of this year reports 
of treatment at Baptist Medical Center 
and other documents which have not yet 
been reviewed by the RO.

4.  Following the actions above, the 
appellant is to be afforded a VA liver, 
gall bladder, and pancreas examination to 
assess the current severity of hepatitis 
C.  The claims folder and a copy of the 
revised rating criteria should be 
provided to the examiner for review prior 
to the examination.  Any indicated 
laboratory studies, to include liver 
function testing, necessary to assist in 
this effort are to be performed.  In 
addition to completing the inquiries on 
the examination worksheet, the examiner 
is requested to approximate whether the 
amount of liver damage is "moderate" or 
"marked," and indicate the presence and 
severity of the following symptomatology:  
gastrointestinal symptoms, fatigue, 
depression, malaise, weight loss to 
include anorexia, arthralgia, and right 
upper quadrant pain.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The RO should readjudicate the claim, 
with consideration of the potential for 
"staged" ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The SSOC should set forth all 
pertinent laws and regulations, including 
the old and the amended rating criteria 
for liver disorders, see VAOPGCPREC 7-
2003 (Nov. 19, 2003); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


